DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The last requirement for restriction/election on 3/23/2021 is withdrawn and a non-final rejection is herewith.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 and 12/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 36-42, the phrase “Use of a tolerance compensating element” is not clear, whether the applicant recite a method of use of a tolerance compensating element or a use of tolerance compensating element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over FEES et al. (2018/0105062) in view of Pope et al. (8,966,857).
FEES et al. in figures 1-6, disclose a battery housing (100) for a vehicle driven by an electric motor, comprising a housing part (105) and a cover part (110), which closes the housing part, wherein a trough-like structure (see figure 6) of the housing part is formed by an interior wall and a base interconnecting the interior wall, a compartment structure or a number of slots, formed by at least one longitudinal strut (210A) and at least one transverse strut (220C), for holding battery modules inserted into the trough-like structure. FEES et al. fail to show the compartment structure comprises one or more tolerance-compensating elements for compensating tolerances of the struts and/or of internal dimensions of the trough-like structure, wherein a tolerance-
Pope et al. in figures 3-5, disclose a saddle hanger for a structure having the same structure as applicant claimed that can be used a battery housing comprising a tolerance compensating element or a saddle hanger (20). The tolerance-compensating element has a longitudinal strut seat (52) and a transverse strut seat (54), and each of the longitudinal strut seat and the transverse strut seat are bordered by two connecting extensions (30) of the tolerance-compensating element mutually spaced apart from one another. Each of the connecting extensions engages a corner of the node between a transverse strut (22) and a longitudinal strut (18). The connecting extensions formed on a connecting plate which acts as a cover support element for the cover part, and each of the connecting extensions are connected to a lateral face of the longitudinal strut and to a lateral face of a transverse strut by a joining process.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify FEES et al. by further comprising the saddle hanger disclosed by Pope et al. in order to increase performance under tension of the battery housing.
Regarding claim 23, FEES et al. in figure 5A, disclose the multiple transverse struts, which are arranged at a distance with respect to one another along the longitudinal dimension of the longitudinal strut.  
 	Regarding claim 24, FEES et al. in figure 5A, disclose one longitudinal strut and two transverse struts opposite each other with respect to the longitudinal axis of the longitudinal strut are involved in the node formation.  
 	Regarding claim 25, Pope et al. in figure 2, appear to show an air gap is provided between end faces of transverse struts facing the longitudinal strut and respective lateral faces of the longitudinal strut.  
  	Regarding claim 26, FEES et al. in figure 5A, disclose the transverse struts abut the interior wall of the trough-like structure, or an additional longitudinal strut extending parallel to the first longitudinal strut with their end faces facing the longitudinal struts and are attached thereto.  
 	Regarding claim 27, FEES et al. in figure 5A, disclose the at least one longitudinal strut is attached to the interior wall of the trough-like structure at one end only with an intermediary length compensation element.  
 	Regarding claim 28, FEES et al. in figure 5A, in combination with Pope et al. disclose the connecting plates of the tolerance- compensating elements, which are all cover support elements for supporting the cover part.  
 	Regarding claim 29, FEES et al. in figure 5A, in combination with Pope et al. disclose the connecting plates of the tolerance- compensating elements, which are cover connecting plates for connecting the cover part.  
 	Regarding claim 30, Pope et al. disclose the connecting plate carrying a fastening element (a nail hole 58) for securing the cover part to the tolerance-compensating element.  
 	Regarding claim 31, Pope et al. in figure 5, disclose parts of the connecting extensions bordering the transverse strut seat, which are provided as flanges.  
 	Regarding claim 32, Pope et al. in figure 5, disclose parts of the connecting extensions bordering the longitudinal strut seat, which are provided as flanges positioned at an angle relative to the flanges bordering the transverse strut seat.  
 	Regarding claim 33, Pope et al. in figure 5, disclose the connecting plate has two shanks (34) positioned at an angle to a plane of the connecting plate, and the connecting extensions are formed on the shanks.  
 	Regarding claim 34, Pope et al. in figures 4-5, disclose a maximum width clearance of the longitudinal strut seat and that of the transverse strut seat, which is larger than a width of the respective longitudinal or transverse strut engaged therein.  
 	Regarding claim 35, FEES et al. in figure 5A, disclose the at least one longitudinal strut and the at least one transverse strut, which are parts made out of metal, and a maximum gap width (figure 6) between the connecting extensions and lateral faces of the struts inserted into the strut seats bordered by the connecting extensions is such that the connecting extensions and the struts can be coupled together in a joining process.  
 Claims 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (8,966,857) in view of FEES et al. (2018/0105062). 
Pope et al. in figures 3-5, disclose a saddle hanger for a structure having the same structure as applicant claimed that can be used a battery housing comprising a tolerance compensating element or a saddle hanger (20). The tolerance-compensating element has a longitudinal strut seat (52) and a transverse strut seat (54), and each of the longitudinal strut seat and the transverse strut seat are bordered by two connecting extensions (30) of the tolerance-compensating element mutually spaced apart from one another. Each of the connecting extensions engages a corner of the node between a transverse strut (22) and a longitudinal strut (18). The connecting extensions formed on a connecting plate which acts as a cover support element for the cover part, and each of the connecting extensions are connected to a lateral face of the longitudinal strut and to a lateral face of a transverse strut by a joining process. Pope et al. fail to show the tolerance compensating element use on a battery housing. 
FEES et al. in figures 1-6, disclose a battery housing (100) for a vehicle driven by an electric motor, comprising a housing part (105) and a cover part (110), which closes the housing part, wherein a trough-like structure (see figure 6) of the housing part is formed by an interior wall and a base interconnecting the interior wall, a compartment structure or a number of slots, formed by at least one longitudinal strut (210A) and at least one transverse strut (220C), for holding battery modules inserted into the trough-like structure. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pope et al. by further comprising the battery housing disclosed by Pope et al. in order to use the tolerance compensating element on the battery housing.
 	Regarding claim 37, Pope et al. in figures 4-5, disclose parts of the connecting extensions bordering the transverse strut seat, which are provided as flanges.  
 	Regarding claim 38, Pope et al. in figures 4-5, disclose parts of the connecting extensions bordering the longitudinal strut seat, which are provided as flanges positioned at an angle relative to the flanges bordering the transverse strut seat.  
 	Regarding claim 39, Pope et al. in figures 4-5, disclose the flanges bordering the strut seats, which are inclined at an angle relative to the respective adjoining lateral face of the longitudinal strut or of the transverse strut.  
 	Regarding claim 40, Pope et al. in figures 4-5, disclose the connecting plate carrying a fastening element (a nail hole 52) for securing a battery housing cover to the tolerance-compensating element.  
 	Regarding claim 41, Pope et al. in figures 4-5, disclose the connecting plate having auxiliary mounting openings (58).  
 	Regarding claim 42, Pope et al. in figures 4-5, disclose the connecting extensions, which are formed on shanks positioned at an angle to the plane of the connecting plate.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618